ORDER

PER CURIAM.
Employer, John Beal, Inc., appeals from the Decision of the Labor and Industrial *40Relations Commission affirming the decision of the Appeals Tribunal of the Division of Employment Security. The decision of the Labor and Industrial Relations Commission is supported by competent and substantial evidence on the whole record. A written opinion reciting the detailed facts and restating the principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion, for their information only, setting forth the facts and reasons for this order.
We affirm the Decision of the Labor and Industrial Relations Commission pursuant to Rule 84.16(b).